DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed on 09/16/2022 was entered.
	Claims 1-30 are pending in the present application.
Applicant elected previously without traverse the Invention of Group I.
Applicant also elected without traverse the following species: (a) HIPK3 gene as the source from which the first and second intronic elements are derived from; (b) SEQ ID Nos. 15 and 16 for the first and second intronic elements, respectively;  (c) a translatable mRNA as a nucleotide sequence of interest; (d) encephalomyocarditis virus IRES; (e) AAV genome comprising one IRES; (f) AAV serotype 9 for each of the first and second ITRs; and (g) AAV serotype 9 for AAV capsid or particle. 
Claims 28-30 were withdrawn previously from further consideration because they are directed to a non-elected invention.  Claims 6, 12-14 and 16-17 were also withdrawn previously from further consideration because they ae directed to non-elected species.
Accordingly, claims 1-5, 7-11, 15 and 18-27 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 15 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0345503 with an effective filing date of 06/20/2016) in view of Sena-Esteves et al (WO 2016/172155; IDS) and Kruse et al (WO 2014/186334; IDS) for the same reasons already set forth in the Office Action dated 04/18/2022 (pages 3-8).  The same rejection is restated below.  
It is noted that there was a typo error in the previous 103 rejection heading, specifically “18-21” should be “18-26”.  This is supported by the address of the limitations of dependent claims 22-26 (e.g., an SV40 polyadenylation sequence, an AAV capsid of serotype 9) in the body of the 103 rejection.
The instant claims are directed to an adeno-associated virus (AAV) genome encoding a circular RNA, wherein the AAV genome comprises, from 5’ to 3’: (a) a first inverted terminal repeat; (b) a first intronic element; (c) a nucleotide sequence of interest; (d) a second intronic element; and (d) a second inverted terminal repeat; an AAV capsid or particle comprising the same AAV genome.
Chang et al already taught a recombinant nucleic acid encoding an immunogenic circular target RNA encoding an immunogenic polypeptide derived from a bacterium, a virus or a parasite, wherein the recombinant nucleic acid comprises in a 5’ to 3’ order: (i) a 3’ portion of an exogenous intron comprising a 3’ splice site, (ii) a nucleic acid sequence encoding the target RNA, and (iii) a 5’ portion of an exogenous intron comprising a 5’ splice site, wherein the produced target RNA transcript is circularized by backsplicing or splicing of the exogenous introns, the recombinant nucleic acid comprises a viral vector such as an adenovirus, a retrovirus, and adeno-associated virus and others, and the recombinant nucleic acid further comprises a nucleic acid sequence encoding an IRES operably linked to the nucleic acid encoding the immunogenic polypeptide (Abstract; Summary; particularly paragraphs [005]-[0008], [0018], [0021]-[0022], [0050], [0096], [0099]-[0101], [0116]; and Example 1).  Chang et al also taught a recombinant nucleic acid encoding a non-immunogenic circular target RNA encoding a therapeutic polypeptide (e.g., an enzyme, hormone, neurotransmitter, cytokine and others), wherein the recombinant nucleic acid comprises in a 5’ to 3’ order: (i) a 3’ portion of an endogenous intron comprising a 3’ splice site, (ii) a nucleic acid sequence encoding the target RNA, and (iii) a 5’ portion of an endogenous intron comprising a 5’ splice site, wherein the produced target RNA transcript is circularized by backsplicing or splicing of the endogenous introns, the recombinant nucleic acid comprises a viral vector such as an adenovirus, a retrovirus, and adeno-associated virus and others, and the recombinant nucleic acid further comprises a nucleic acid sequence encoding an IRES operably linked to the nucleic acid encoding the therapeutic polypeptide (paragraphs [0026]-[0027], [0051], [0104]-[0105], [0116]; and Example 1).  Chang et al also taught that the circular RNA is produced by transcription in vivo or in vitro under transcriptional control of a promoter (e.g., SV40 early promoter or a CMV promoter for mammalian cell expression) in the recombinant nucleic acid (paragraphs [0110]-[0112]).  Fig. 1A below depicts a schematic of circRNA synthesis by in vitro transcription from a permuted intron-exon template (5’ half placed at the 3’ position and vice versa) via self-splicing of Group I intron of phage T4 thymidylate synthase (td) gene, and circularization brings the IRES upstream of GFP sequence that allows protein translation.

    PNG
    media_image1.png
    369
    488
    media_image1.png
    Greyscale

In example 1 (paragraphs [0202]-[0205] and Fig. 5), Chang et al also disclosed the GFP-IRES circRNA exon and endogenous human ZKSCAN1 introns described in Liang et al (Genes Dev. 28:2233-2247, 2014) which do not have autocatalytic-splicing properties, but complementary Alu repeats that are present in these flanking introns enable human ZKSCAN1 to splice GFP-IRES into a circRNA without innate immune gene induction in human HeLa cells unlike the DNA construct that expresses the phage self-splicing IRES-GFP circRNA containing exogenous td introns as depicted in Fig. 5A below.

    PNG
    media_image2.png
    368
    318
    media_image2.png
    Greyscale

	Chang et al did not teach explicitly an AAV genome encoding a circular RNA comprising the elements (a)-(d) in 5’ to 3’ order as recited in independent claim 1; and/or an AAV capsid or particle comprising the same AAV genome.
	Before the effective filing date of the present application (11/07/2017), Sena-Esteves et al already disclosed recombinant adeno-associated viruses/virions (rAAVs) comprising artificial genetic regulatory elements that modulate transgene expression to provide therapeutic amounts of transgene levels without the induction of adverse events for the treatment of lysosomal storage disorders, and that AAV vectors have emerged as an effective platform for in vivo gene therapy   (Abstract; Summary of Invention; page 22, lines 22-25; page 23, lines 11-26).  Sena-Esteves et al taught that the rAAV comprising a capsid (e.g., AAV9, AAV10 and others) containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein, and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9 (page 3, second paragraph; page 29, lines 8-9).  Fig. 1 depicts schematically an exemplary rAAV vector comprising two inverted terminal repeats (ITRs) flank an expression vector on each end as shown below.  Sena-Esteves et al also taught the use of pseudotyped rAAVs (page 19); the use of a polyadenylation sequence being inserted following the transgene sequences and before the 3’ AAV-TR sequence (page 27, lines 4-5); as well as the use of SV40 polyA signal (page 43, lines 19-24; Fig. 1).

    PNG
    media_image3.png
    753
    291
    media_image3.png
    Greyscale

Additionally, Kruse et al also disclosed a DNA vector (e.g., a plasmid or a viral vector) comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside eukaryotic cells (e.g., mammalian cells), and an exemplary vector comprises the following elements operably connected to each other and arranged in the 5’ to 3’ order as depicted schematically in Fig. 1 below:  i) an RNA polymerase promoter (e.g., a T7 polymerase), ii) a first Group I intron sequence, iii) an IRES (e.g., Encephalomyocarditis virus IRES and others), iv) a 5’-UTR (e.g., human beta globin 5’-UTR), v) a gene of interest, vi) a 3’-UTR (e.g., human beta globin 3’-UTR), vii) a polyA tract at least 30 nucleotides long, viii) a second Group I intron sequence, and ix) an RNA polymerase terminator (e.g., a T7 terminator), wherein at least Group I self-splicing by permutated intron-exon sequences derived from T4 bacteriophage gene td is used to produce circular mRNA (Abstract; Summary of the Disclosure; particular paragraphs [0029]-[0036], [0056], [0058], [0098]-[0099]; and Fig. 1).

    PNG
    media_image4.png
    312
    458
    media_image4.png
    Greyscale
 
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Chang et al by also preparing at least a recombinant AAV vector/virion comprising the following elements in the 5’ to 3’ order: (i) a first AAV ITR, (ii) a first endogenous human ZKSCAN1 intron containing a 3’ splice site, (iii) a nucleotide sequence encoding a non-immunogenic circular target RNA encoding a therapeutic polypeptide, (iv) a second endogenous human ZKSCAN1 intron containing a 5’ splice site, and (v) a second AAV ITR, wherein the produced target RNA transcript is circularized by backsplicing of the endogenous human introns, the same recombinant AAV vector/virion further comprising an IRES such as Encephalomyocarditis virus IRES to drive translation of the circular target RNA as well as a promoter located between the first AAV ITR and the first endogenous human ZKSCAN1 intron containing a 3’ splice site, a 5’-UTR located 3’ of the first AAV ITR, and a 3’-UTR including a SV40 polyadenylation sequence located 5’ of the second AAV ITR, in light of the teachings of Sena-Esteves et al and Kruse et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Sena-Esteves et al already taught at least a rAAV comprising an AAV9 capsid containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein, and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9, as well as the use of a polyadenylation sequence such as SV40 polyA signal being inserted following the transgene sequences and before the 3’ AAV-TR sequence.  Additionally, Kruse et al also disclosed a vector comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside mammalian cells, which vector comprises an RNA polymerase promoter located 5’ of a first intronic element and the use of the Encephalomyocarditis virus IRES for translating the produced circular mRNA molecule.  Please also noting that the primary Chang reference already taught the circular RNA is produced by transcription in vivo or in vitro under transcriptional control of a promoter and the recombinant nucleic acid comprises a viral vector such an adeno-associated virus.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Chang et al, Sena-Esteves et al and Kruse et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified rAAV vector/virion resulting from the combined teachings of Chang et al, Sena-Esteves et al and Kruse et al is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment dated 09/16/2022 (pages 7-9) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Chang reference generally discloses producing circular RNAs I in vitro and transfecting target cells using the circular RNAs encapsulated in liposomes; and given the effectiveness of the in vitro production of circular RNAs with the liposome delivery method, an ordinary skilled artisan has no reason or motivation to modify the teachings in the Chang reference to arrive at the presently claimed AAV genome.  Applicant also argued that although the generic disclosure in the Chang reference teaches the circular RNA is produced by transcription in vitro or in vivo under transcriptional control of a promoter and the recombinant nucleic acid comprises a viral vector such as an adeno-associated virus, this generic disclosure is not sufficient to provide a reason for an ordinary skilled artisan to arrive at the presently claimed subject matter.  With respect to the Sena-Esteves reference, Applicant Applicant argued that this reference does not disclose an AAV genome encoding a circular RNA, and therefore an ordinary skilled artisan would not have reason or motivation to combine the generic AAV vectors in the reference with the circular RNAs taught in the primary Chang reference, let alone the specific combination of elements recited in claim 1.  With respect to the Kruse reference, Applicant argued that this reference also fails to cure the deficiencies of Chang and/or Sena-Esteves as the reference fails to teach explicitly an AAV genome encoding a circular RNA comprising elements (a)-(d) in 5’-3’ order as recited in claim 1, nor does it provide a requisite motivation or guidance for one skilled in the art to combine any teachings or suggestions of Kruse with those of Chang and/or Sena-Esteves to arrive at the claimed invention, particularly nowhere in the Kruse reference an AAV genome is suggested or mentioned.  Applicant further argued that simply picking and choosing from the cited references is impermissible for hindsight reconstruction, and as such the pending claims are patentable over the cited art.
First, the instant claims are directed to an adeno-associated virus (AAV) genome encoding a circular RNA, wherein the AAV genome comprises, from 5’ to 3’: (a) a first inverted terminal repeat; (b) a first intronic element; (c) a nucleotide sequence of interest; (d) a second intronic element; and (d) a second inverted terminal repeat; an AAV capsid or particle comprising the same AAV genome.
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the claims.  For example, neither the Sena-Esteves reference nor the Kruse have to teach an AAV genome encoding a circular RNA.  It is also apparent that Applicant considered each of the cited references in total isolation one from the others, without taking into consideration of the specific combination of Chang, Sena-Esteves and Kruse references.
Third, the primary Chang reference already discloses a recombinant nucleic acid encoding an immunogenic circular target RNA encoding an immunogenic polypeptide derived from a bacterium, a virus or a parasite, wherein the recombinant nucleic acid comprises in a 5’ to 3’ order: (i) a 3’ portion of an exogenous intron comprising a 3’ splice site, (ii) a nucleic acid sequence encoding the target RNA, and (iii) a 5’ portion of an exogenous intron comprising a 5’ splice site, wherein the produced target RNA transcript is circularized by backsplicing or splicing of the exogenous introns, the recombinant nucleic acid comprises a viral vector such as an adenovirus, a retrovirus, and adeno-associated virus and others, and the recombinant nucleic acid further comprises a nucleic acid sequence encoding an IRES operably linked to the nucleic acid encoding the immunogenic polypeptide.  Please note that the teachings of Chang et al are not necessarily limited only to working examples.  Although Chang et al did not disclose explicitly that the recombinant nucleic acid in the form of an adeno-associated virus being flanked by an AAV 5’-inverted terminal repeat (first ITR) and an AAV 3’-inverted terminal repeat (second ITR), but such features would be obvious for an ordinary skilled artisan at least in light of the teachings of Sena-Esteves et al disclosing rAAV viruses/virions comprising necessary well known elements that are arranged in a proper orientation for transgene expression as depicted below. 

    PNG
    media_image3.png
    753
    291
    media_image3.png
    Greyscale

Additionally, Kruse et al also disclosed a vector comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside mammalian cells, which vector comprises an RNA polymerase promoter located 5’ of a first intronic element and the use of the Encephalomyocarditis virus IRES for translating the produced circular mRNA molecule, along with other necessary well known elements arranged in a proper orientation as depicted below.   

    PNG
    media_image4.png
    312
    458
    media_image4.png
    Greyscale

Fourth, as for Applicant’s implied impermissible hindsight reconstruction, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appears in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the above 103 rejection for more details.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0345503 with an effective filing date of 06/20/2016) in view of Sena-Esteves et al (WO 2016/172155; IDS) and Kruse et al (WO 2014/186334; IDS) as applied to claims 1-4, 7-11, 15 and 18-26 above, and further in view of Srivastava et al (US 2013/0310443) for the same reasons already set forth in the Office Action dated 04/18/2022 (pages 8-9).  The same rejection is restated below.
The combined teachings of Chang et al, Sena-Esteves et al and Kruse et al were presented above.  However, none of the cited references teaches specifically that the recombinant capsid protein and/or virion comprising one or more insertions, deletions and/or substitutions in the capsid or particle sequence relative to a wild type AAV.
Before the effective filing date of the present application (11/07/2017), Srivastava et al already taught recombinant AAV virions comprising AAV capsid proteins comprising modification/substitution of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region, including the VP3 region of AAV9, wherein the recombinant AAV virions have improved efficiency in transduction of a variety of cells, tissues and organs of interest when compared to wild-type recombinant AAV virions; and the recombinant AAV virions are suitable for gene therapy (see at least Abstract; Brief Summary; particularly paragraphs [0007]-[0008], [0013], [0026], [0050]-[0052], [0057]-[0058]; and Figs. 1-2).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Chang et al, Sena-Esteves et al and Kruse et al by also utilizing at least a recombinant AAV9 vector/virion comprising AAV9 capsid proteins with modification/substitution of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region for gene therapy, in light of the teachings of Srivastava et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Srivastava et al already taught that recombinant AAV virions with modified surface-exposed lysine, serine, threonine and/or tyrosine residues in their capsid proteins have improved efficiency in transduction of a variety of cells, tissues and organs of interest.  
The modified recombinant AAV vector/virion resulting from the combined teachings of Chang et al, Sena-Esteves et al, Kruse et al and Srivastava et al is indistinguishable from and encompassed by the presently claimed invention.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Chang et al, Sena-Esteves et al, Kruse et al and Srivastava et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment dated 09/16/2022 (page 10) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Srivastava reference does not cure the deficiencies of the combination of Chang, Sena-Esteves and Kruse for the reasons discussed above.
Please refer to the examiner’s same responses to Applicant’s arguments on the alleged deficiencies of the combination of Chang, Sena-Esteves and Kruse for the rejection of claims 1-4, 7-11, 15 and 18-26 above.  The Srivastava reference was cited to supplement the combined teachings of Chang, Sena-Esteves and Kruse for the limitation of claim 27. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0345503 with an effective filing date of 06/20/2016) in view of Sena-Esteves et al (WO 2016/172155; IDS) and Kruse et al (WO 2014/186334; IDS) as applied to claims 1-4, 7-11, 15 and 18-26 above, and further in view of Liang et al (Genes & Development 28:2233-2247, 2014: IDS) for the same reasons already set forth in the Office Action dated 04/18/2022 (pages 9-12).  The same rejection is restated below.
The combined teachings of Chang et al, Sena-Esteves et al and Kruse et al were presented above.  However, none of the cited references teaches specifically that the first intronic element and the second intronic element are derived from human HIPK3 gene, and that the first intronic element comprises the sequence of SEQ ID NO:15 (391 nucleotides).  Please note that claim 5 is not necessarily limited an AAV genome encoding a circular RNA comprising a first intronic element comprising the sequence of SEQ ID NO: 15 and the second intronic element comprising the sequence of SEQ ID NO: 16.
Before the effective filing date of the present application (11/07/2017), Liang et al already demonstrated at least that miniature introns containing the splice sites along with short (about 30- to 40- nucleotide) inverted repeats, such as Alu elements, derived from human ZKSCAN1 and HIPK3 genes are sufficient to allow the intervening exons to circularize in cells; and the intronic repeats must base-pair to one another, thereby bringing the splice sites into close proximity to each other (Abstract; sections titled “Short repeat sequences are sufficient for ZKSCAN1 circular RNA production” on pages 2236-2238 and “Short repeats are sufficient for production of the HIPK3 circular RNA” on pages 2238 and 2240-2241;  Figs. 2 and 4).  Liang et al selected and cloned a 2803-nt region of the HIPK3 premRNA into pcDNA3.1 as depicted in Fig. 4A and 4D below and confirmed that this expression vector efficiently generates a circular RNA when transfected into HeLa cells, then demonstrated that a 32-nt region of the upstream AluSz element (nucleotides 300-331) and a 32-nt region of the downstream AluSq2 element (nucleotides 2607-2638) are sufficient to support HIPK3 circularization.  


    PNG
    media_image5.png
    315
    1207
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    432
    560
    media_image6.png
    Greyscale

The pCDNA3.1(+) HIPK3 300-2701 in Supplemental Methods comprises the first 391-nucleotide sequence that is 100% identical to the first intronic element of SEQ ID NO: 15 of the present application (see attached sequence below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Chang et al, Sena-Esteves et al and Kruse et al by also utilizing the first intronic element and the second intronic element derived from human HIPK3 gene, including using the first intronic element comprising the sequence of SEQ ID NO:15, in light of the teachings of Liang et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because  Liang et al already demonstrated successfully that miniature introns containing the splice sites along with short (about 30- to 40- nucleotide) inverted repeats, such as Alu elements, derived from human ZKSCAN1 and HIPK3 genes are sufficient to allow the intervening exons to circularize in cells; and that the exemplary pCDNA3.1(+) HIPK3 300-2701 comprises the first 391-nucleotide sequence that is 100% identical to the first intronic element of SEQ ID NO: 15 of the present application that contains the requisite 32-nt region of the upstream AluSz element (nucleotides 300-331).
The modified recombinant AAV vector/virion resulting from the combined teachings of Chang et al, Sena-Esteves et al, Kruse et al and Liang et al is indistinguishable from and encompassed by the presently claimed invention.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Chang et al, Sena-Esteves et al, Kruse et al and Liang et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment dated 09/16/2022 (page 10) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Liang reference does not cure the deficiencies of the combination of Chang, Sena-Esteves and Kruse for the reasons discussed in the rejection of claims 1-4, 7-11, 15 and 18-26 above.
Please refer to the examiner’s same responses to Applicant’s arguments on the alleged deficiencies of the combination of Chang, Sena-Esteves and Kruse for the rejection of claims 1-4, 7-11, 15 and 18-26 above.  The Liang reference was cited to supplement the combined teachings of Chang, Sena-Esteves and Kruse for the limitation of claim 5. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-11, 18, 20-23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/761,876 (reference application) for the same reasons already set forth in the Office Action dated 04/18/2022 (pages 13-14).  The same rejection is restated below.
Although the claims at issue are not identical, they are not patentably distinct from each other because an adeno-associated virus (AAV) genome comprising a nucleic acid molecule encoding a covalently closed circular RNA, that is flanked by AAV inverted terminal repeats, wherein the nucleic acid molecule comprises: a) a gene of interest which can be transcribed into noncoding RNA or a translatable mRNA, b) intronic elements (e.g., SEQ ID Nos. 13-24 and 29-32, see dependent claim 2) that flank the gene of interest, wherein the intronic elements are backspliced by the cellular splicing machinery to yield a circular RNA that is covalently closed, c) an internal ribosome entry site (e.g., a viral IRES listed in Table 5, see dependent claim 3) driving translation of the translatable mRNA transcribed from the gene of interest, d) a promoter region in the 5’ UTR and outside of the intronic elements that flank the gene of interest, and e) a translation regulating region in the 3’ UTR (e.g., a polyadenylation (polyA) sequence and/or a structural element that stabilizes the circRNA, see dependent claim 4) and outside the intronic elements that flank the gene of interest; an AAV capsid or particle comprising the same AAV genome in the copending Application No. 16/761,876 encompass an AAV genome encoding a circular RNA, an AAV capsid or particle comprising the same AAV genome in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8, 15, 19, 24 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/761,876 (reference application) in view of Sena-Esteves et al (WO 2016/172155; IDS), Kruse et al (WO 2014/186334; IDS) and Srivastava et al (US 2013/0310443) for the same reasons already set forth in the Office Action dated 04/18/2022 (pages 14-17).  The same rejection is restated below.
The claims of the present application differ from claims 1-7 of copending Application No. 16/761,876 in reciting specifically that the translatable mRNA encodes a therapeutic protein (claim 8), the AAV ITRs are derived from AAV serotype 9 (claim 15), the promoter is a RNA polymerase (claim 19), the polyA sequence is a SV40 polyadenylation sequence (claim 24), the AAV capsid or particle is of serotype 9 (claim 26), and the capsid or particle comprising one or more substitutions relative to a wild type AAV (claim 27).
Before the effective filing date of the present application  (11/07/2017), Sena-Esteves et al already disclosed recombinant adeno-associated viruses/virions (rAAVs) comprising artificial genetic regulatory elements that modulate transgene expression to provide therapeutic amounts of transgene levels without the induction of adverse events for the treatment of lysosomal storage disorders, and that AAV vectors have emerged as an effective platform for in vivo gene therapy   (Abstract; Summary of Invention; page 22, lines 22-25; page 23, lines 11-26).  Sena-Esteves et al taught that the rAAV comprising a capsid (e.g., AAV9, AAV10 and others) containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein, and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9 (page 3, second paragraph; page 29, lines 8-9).  Fig. 1 depicts schematically an exemplary rAAV vector comprising two inverted terminal repeats (ITRs) flank an expression vector on each end as shown below.  Sena-Esteves et al also taught the use of pseudotyped rAAVs (page 19); the use of a polyadenylation sequence being inserted following the transgene sequences and before the 3’ AAV-TR sequence (page 27, lines 4-5); as well as the use of SV40 polyA signal (page 43, lines 19-24; Fig. 1).

    PNG
    media_image3.png
    753
    291
    media_image3.png
    Greyscale

Additionally, Kruse et al also disclosed a DNA vector (e.g., a plasmid or a viral vector) comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside eukaryotic cells (e.g., mammalian cells), and an exemplary vector comprises the following elements operably connected to each other and arranged in the 5’ to 3’ order as depicted schematically in Fig. 1 below:  i) an RNA polymerase promoter (e.g., a T7 polymerase), ii) a first Group I intron sequence, iii) an IRES (e.g., Encephalomyocarditis virus IRES and others), iv) a 5’-UTR (e.g., human beta globin 5’-UTR), v) a gene of interest, vi) a 3’-UTR (e.g., human beta globin 3’-UTR), vii) a polyA tract at least 30 nucleotides long, viii) a second Group I intron sequence, and ix) an RNA polymerase terminator (e.g., a T7 terminator), wherein at least Group I self-splicing by permutated intron-exon sequences derived from T4 bacteriophage gene td is used to produce circular mRNA (Abstract; Summary of the Disclosure; particular paragraphs [0029]-[0036], [0056], [0058], [0098]-[0099]; and Fig. 1).

    PNG
    media_image4.png
    312
    458
    media_image4.png
    Greyscale
 
Moreover, Srivastava et al already taught recombinant AAV virions comprising AAV capsid proteins comprising modification/substitution of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region, including the VP3 region of AAV9, wherein the recombinant AAV virions have improved efficiency in transduction of a variety of cells, tissues and organs of interest when compared to wild-type recombinant AAV virions; and the recombinant AAV virions are suitable for gene therapy (see at least Abstract; Brief Summary; particularly paragraphs [0007]-[0008], [0013], [0026], [0050]-[0052], [0057]-[0058]; and Figs. 1-2).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify claims 1-7 of copending Application No. 16/761,876 by also utilizing a translatable mRNA encoding a therapeutic protein, a recombinant AAV9 virion/particle comprising AAV9 ITRs and AAV9 capsid proteins, an RNA polymerase promoter, a SV40 polyadenylation sequence, as well as an AAV9 capsid or particle comprising one or more substitutions relative to a wild type AAV, in light of the teachings of Sena-Esteves et al, Kruse et al and Srivastava et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Sena-Esteves et al already taught at least a rAAV comprising an AAV9 capsid containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein (a therapeutic protein), and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9, as well as the use of a polyadenylation sequence such as SV40 polyA signal being inserted before the 3’ AAV-TR sequence.  Additionally, Kruse et al also disclosed a vector comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside mammalian cells, which vector comprises an RNA polymerase promoter located 5’ of a first intronic element, while Srivastava et al already taught that recombinant AAV virions with modified surface-exposed lysine, serine, threonine and/or tyrosine residues in their capsid proteins have improved efficiency in transduction of a variety of cells, tissues and organs of interest.  
An ordinary skilled artisan would have a reasonable expectation of success in light of claims 1-7 of copending Application No. 16/761,876 along with the teachings of Chang et al, Sena-Esteves et al, Kruse et al and Srivastava et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified rAAV vector/virion resulting from claims 1-7 of copending Application No. 16/761,876 along with the teachings of Sena-Esteves et al, Kruse et al and Srivastava et al is indistinguishable from and encompassed by the presently claimed invention.  
This is a provisional nonstatutory double patenting rejection.

In the Amendment dated 09/16/2022 (pages 10-11), Applicant simply requested the above provisional nonstatutory double patenting rejections be held in abeyance until allowable subject matter is indicated.

Conclusions
 	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


pcDNA3.1(+) HIPK3 300-2703
Used in Figure 4E

gcctcagcctctcaaagtgctaggattacagggatctatacttttcttttgagggaaaatgttggcaccgtttctagggcatattggccatttcagcttctcagtaaatatttgttaagtaattaaatgcacttgattctttattcttagccttttaacgcaatactcagaatagctgaagcaccaattaactgaaatggagatattataaagatagttatcttctccaagggaaaaaatcatcttcatggaaattaattacttttttacaaattgtgaatttgacccttaagagttttcttcctgatatttaaaattgaaaaaaaaattgttgacattaatatttcttctttccttttttttcttttcctttttttttttttttttgcaggtatggcctcacaagtcttggtctacccaccatatgtttatcaaactcagtcaagtgccttttgtagtgtgaagaaactcaaagtagagccaagcagttgtgtattccaggaaagaaactatccacggacctatgtgaatggtagaaactttggaaattctcatcctcccactaagggtagtgcttttcagacaaagataccatttaatagacctcgaggacacaacttttcattgcagacaagtgctgttgttttgaaaaacactgcaggtgctacaaaggtcatagcagctcaggcacagcaagctcacgtgcaggcacctcagattggggcgtggcgaaacagattgcatttcctagaaggcccccagcgatgtggattgaagcgcaagagtgaggagttggataatcatagcagcgcaatgcagattgtcgatgaattgtccatacttcctgcaatgttgcaaaccaacatgggaaatccagtgacagttgtgacagctaccacaggatcaaaacagaattgtaccactggagaaggtgactatcagttagtacagcatgaagtcttatgctccatgaaaaatacttacgaagtccttgattttcttggtcgaggcacgtttggccaggtagttaaatgctggaaaagagggacaaatgaaattgtagcaatcaaaattttgaagaatcatccttcttatgcccgtcaaggtcaaatagaagtgagcatattagcaaggctcagtactgaaaatgctgatgaatataactttgtacgagcttatgaatgctttcagcaccgtaaccatacttgtttagtctttgagatgctggaacaaaacttgtatgactttctgaaacaaaataaatttagtcccctgccactaaaagtgattcggcccattcttcaacaagtggccactgcactgaaaaaattgaaaagtcttggtttaattcatgctgatctcaagccagagaatattatgttggtggatcctgttcggcagccttacagggttaaagtaatagactttgggtcggccagtcatgtatcaaagactgtttgttcaacatatctacaatctcggtactacaggtaggtaacaactccatactttttggttgtttattaatgtgaaatttctgctaaatgaaatacttttgtgtgtgtttgtggtagaagagaccacttcagttaaataaggaaatcaagagaggatcaatttaggttcgttttaaagagattaaaaaaaatcaagacataaaatctacccaagcaggatagaaatctccactgcaaagttccatgccaaagacatctggttatttttatttttaatggaagacttgaaggaatgataggtgattaataatgatcaaacagaagtctttaaatgttggaaagtatttacattaatctttgtatatatcattgggcattttagcacttgagagaaatagtttattaaagatataatcaatcatatgtaactgaacatttagaaaaattatatacaggtttgagtagcccttatctgaaacttttggggccagaagtgttttggattccagatttttccggattttggaatatttgcactgccaactagttaagcacccccaaatttgaaaattcgtttcctttgagtgtcatgtcaatgcccaaaaagtttcagatatttggatttgagatgctcaacctgtataaggattcagaaagttattctgattaatgattttaagattcagatatacagccgggtgcagtggctcatgcctgtaatccctgcacttagggaggctgaggcgggtggatgacctgaggttaggagttcaagaccagcctggccaacatggcgaaacccccatctctactaaaaataacaaaaattagctgggtgtggtggtgggtgtctataatcccagcaacttgggaggctgaggcaggagaatcacttgaacccaggagatggaggttgcagtgagccgagatcatgccattgcactcca